Citation Nr: 1139422
Decision Date: 10/24/11	Archive Date: 12/06/11

Citation Nr: 1139422	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  06-08 396	)	DATE OCT 24 2011
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals issued on February 19, 2009, is warranted.

2.  Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David C. Cory, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to January 1970.  His military occupational specialty was Assault Man.  He received numerous service awards, including the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2008.  A transcript of this proceeding is associated with the claims file.  

In February 2009 the Board issued a decision/remand which, in part, denied an increased rating for the Veteran's service-connected PTSD.  In May 2009, the Veteran's representative submitted a motion for reconsideration.  For the reasons discussed below, the Board vacates the February 2009 decision and will remand the appeal for further development.  The motion for reconsideration filed in May 2009 is rendered moot by the vacatur.  

The issue of increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As was noted in the Board's February 2009 decision/remand, in July 2006 and April 2007 correspondence the Veteran's representative raised the issues of entitlement to earlier effective dates for the Veteran's service-connected disorders.  These matters are not currently developed or certified for appellate review.  Accordingly, they are, once again, referred to the RO for appropriate action.

FINDINGS OF FACT

1.  On February 19, 2009, the Board issued a decision denying an increased rating for PTSD.  

2.  Evidence pertinent to the appeal decided in the February 19, 2009, Board decision was in VA's possession at the time of the decision but was not considered by the Board. 


CONCLUSION OF LAW

The criteria for vacating the February 19, 2009, Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  


VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

This vacatur is in part responsive to a motion filed by the Veteran's representative in May 2009.  

In the February 2009 denial of the Veteran's claim for an increased rating for his service-connected PTSD, the Board only addressed medical evidence dated through 2004 and did not address the Veteran's contentions dated from 2006 to the present.  Significantly, statements from the Veteran dated in February and July 2006 show an increase in severity of the Veteran's PTSD as compared to the findings during his last VA examination in August 2004.      

Accordingly, the Board finds that there was evidence that materially and substantially affected the disposition of the Veteran's claim that was not considered in the Board's prior adjudication of the Veteran's appeal.  

As the February 2009 Board decision denied the Veteran due process, that decision must be vacated.  


ORDER

The February 19, 2009 Board decision that denied entitlement to a disability rating greater than 50 percent for service-connected PTSD is vacated.  


REMAND

The Veteran was most recently afforded a VA examination regarding his service-connected PTSD in August 2004 at which time he denied suicidal or homicidal ideation and indicated that he was living with his wife.  Subsequently, in statements dated in February and July 2006 the Veteran wrote that he thought of suicide every day.  Also, it appears that the Veteran divorced his wife in June 2010 and is now living alone.  On remand, the Veteran should be afforded another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to identify the current level of impairment resulting from his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

2.  After completion of the foregoing, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                        ____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Citation Nr: 0906070	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected bilateral tinnitus.

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative changes of the lumbar spine.

3.  Entitlement to a disability rating greater than 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David C. Cory, Private 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to January 
1970.  His military occupational specialty was Assault Man.  
He received numerous service awards, including the Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from August 2004, March 2005, and 
November 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in October 2008.  A 
transcript of this proceeding is associated with the claims 
file.  While at the October 2008 hearing, the Veteran 
submitted a hand-written note from his private physician 
dated in March 2007 along with a waiver of RO review.

In July 2006 and April 2007 correspondence the Veteran's 
representative raised the issues of entitlement to earlier 
effective dates for the Veteran's service-connected 
disorders.  These matters are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
degenerative changes of the lumbar spine and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2003 correspondence the Veteran indicated that 
he wished to withdraw his appeal concerning the issue of 
entitlement to a disability rating greater than 10 percent 
for bilateral tinnitus.

2.  The RO denied service connection for a back disorder in a 
September 1998 rating decision.  The appellant submitted a 
notice of disagreement as to this decision but did not 
perfect an appeal.  The RO declined to reopen the previously 
denied claim in August 2001 and August 2002 rating decisions 
but the Veteran did not perfect an appeal from either 
decision.
   
3.  The August 2002 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
for a back disorder in November 2004.

4.  Evidence received since the August 2002 rating decision 
regarding the Veteran's claim for service connection for a 
back disorder is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.

5.  The Veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance, nightmares, and anxious affect.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issue of entitlement to a 
disability rating greater than 10 percent for bilateral 
tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The rating decisions of September 1998, August 2001, and 
August 2002 are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

3.  New and material evidence having been received, the claim 
of entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  The criteria for a disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 9411-9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the Veteran claims 
that a back disorder is related to his service in the United 
States Marine Corps from December 1967 to January 1970.  
Specifically, he contends that a documented in-service gun 
shot wound to the right buttocks in March 1969 has resulted 
in a current back disorder.  The Veteran also contends that 
his service-connected PTSD is more disabling than currently 
evaluated.    

1.	Tinnitus

In October 2003 correspondence the Veteran indicated that he 
wished to withdraw his appeal concerning the issue of 
entitlement to a disability rating greater than 10 percent 
for bilateral tinnitus.   Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.  The Veteran 
has properly withdrawn his appeal concerning the issue of 
entitlement to a disability rating greater than 10 percent 
for bilateral tinnitus, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and it is dismissed.

2.	Degenerative changes of the lumbar spine

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

The Veteran submitted his original claim for service 
connection for a back disorder in December 1997.  The RO 
denied this initial claim in a September 1998 rating 
decision, finding that the there was no evidence of an in-
service back condition.  Although the Veteran submitted a 
notice of disagreement as to this decision, he did not 
perfect an appeal.  The denial was confirmed by rating 
decision dated in August 2001.  In March 2002 the Veteran 
submitted another claim for service connection for a back 
disorder and by rating decision dated in August 2002 the RO 
found that the Veteran had failed to submit new and material 
evidence to reopen his previously denied claim for a back 
disorder.  Although the RO provided notice of these denials, 
the Veteran did not initiate an appeal of either decision. 
Therefore, the RO's decisions of September 1998, August 2001, 
and August 2002 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

The evidence of record at the time of the August 2002 rating 
decision included the Veteran's service treatment records 
which showed a gun shot wound to the right buttocks in March 
1969 and noted a normal spine at separation in January 1970.  
Also of record was a VA physical examination dated in August 
1998 showing minimal degenerative changes of the lumbar spine 
and an impression of low back strain.             

In November 2004 the Veteran filed a claim to reopen.  In 
connection with this claim, the Veteran submitted several VA 
outpatient treatment records dated from June 2003 to April 
2008.  Significantly, in a November 2004 VA outpatient 
treatment report a VA physician opined that the Veteran's low 
back pain was more likely than not related to the shrapnel 
injury he sustained while in Vietnam.  The Veteran also 
submitted a hand-written note from his private physician, Dr. 
S.S., dated in March 2007, in which Dr. S.S. wrote that the 
Veteran's back pain was caused by his in-service shrapnel 
injury.  Finally, the Veteran provided testimony regarding 
his back disorder before the undersigned Veterans Law Judge 
and submitted statements from his sister and mother 
corroborating his contentions.

Upon review of the record, the Board finds that evidence 
received since the August 2002 rating decision is new and 
material.  Specifically, the November 2004 and March 2007 
positive nexus opinions.  These reports were not of record at 
the time of the August 2002 rating decision and raise a 
reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

	3.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The Veteran's PTSD is currently evaluated as 50 percent 
disabling, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under that code, a 50 percent rating is assigned under 
DC 9411 when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.   

Evidence relevant to the current level of severity of the 
Veteran's PTSD includes VA psychiatric examinations dated in 
September 2003 and August 2004.  During the September 2003 
examination the Veteran reported that he had been married 
four times and had worked with the police force for 20 years.  
The Veteran also reported that he began private psychiatric 
treatment after his third divorce while working for the 
Secret Service and currently participates in VA's PTSD 
program.  He did not present with any impairment in thought 
process or communication, delusions, hallucinations, 
inappropriate behavior, or suicidal or homicidal thinking.  
He appeared to be capable of maintaining activities of daily 
living and did not demonstrate any memory loss, ritualistic 
behavior, or panic attacks.  He was alert and oriented in all 
spheres and was competent for VA purposes.  At the time of 
the assessment, the Veteran was endorsing persistent symptoms 
of increased arousal as evidenced by sleep disturbance, 
irritability, startled response, and hypervigilance.  The 
Veteran was also endorsing persistence of re-experience of 
trauma as evidenced by recurrent dreams, recurrent thoughts, 
and physiological reactivity.  The Veteran was also endorsing 
persistent avoidant behavior as he tried to avoid thinking, 
avoid movies, and had decreased friends and activities.  The 
impression was PTSD and a GAF score of 55 was assigned.  

During the August 2004 VA examination, the Veteran indicated 
that he had had no psychiatric treatment since his last 
evaluation.  He stated, "they never called me so I never 
went."  The examiner also noted that the Veteran did not 
present with any worsening of his symptoms or require any 
hospitalizations.  He previously had been involved in the 
PTSD community program, completed both of these receiving no 
pharmacotherapy and denied ever being recommended such from 
his physicians.  He continued to report significant 
reliving/re-experiencing phenomenon, bad dreams, very 
intrusive nightmares on a daily basis as well as difficulties 
with his interpersonal relationships.  He also reported that 
he had to discontinue his lawn care business since his last 
evaluation but does continue to help his wife in her 
embroidery business.  He was unsure of what previous 
medications he had taken but stated that he had only taken 
them for a short period of time because they had a tendency 
to worsen his dreams.  He reported that he has only tried one 
or two medications for his PTSD in the past.  He continued to 
have hyperarousal symptoms 100 percent of the time, 
detachment and difficulty reliving/re-experiencing phenomenon 
on a daily basis.  

The Veteran indicated that he continued to live with his wife 
and his step-daughter.  He reported that he had not worked in 
several months, selling his lawn care business.  There was 
still some difficulty in his relationships with his wife and 
step-daughter due to hyperarousal symptoms.  He reported that 
he could take care of himself and maintain his activities of 
daily living.  

On mental status examination the examiner noted that there 
was no impairment in thought process of communication.  There 
was no evidence of delusions or hallucinations currently and 
eye contact was appropriate.  There was no suicidal or 
homicidal ideation.  Short and long-term memory appeared far.  
Panic attacks were reported to occur on a daily basis, 
primarily at night.  His mood was described as "down" and 
his affect as "anxious."  The Veteran's sleep was 
reportedly bad, affecting his life through fatigue and an 
impact on his relationships.  

The examiner noted that the Veteran continued with moderate 
levels of PTSD.  Overall, the Veteran was still able to do 
some things, for example, engage in his wife's embroidery 
business.  There was no evidence of the Veteran having 
worsened symptoms on examination.  He appeared exactly as he 
did at his previous VA examination one year earlier.  He had 
no additional pharmacotherapy or complaints voiced in his 
outpatient treatment.  He did subjectively report some mild 
decrease in his employable status.  Prognosis appeared good 
based on his high functionality despite symptoms in the past 
and fairly mature defense mechanisms.  The diagnosis, again, 
was PTSD and a GAF score of 55 was assigned.  

The examiner also noted that the Veteran's level of PTSD 
appeared the same or slightly worse than one year previously.  
Slightly worse may be related to no involvement in treatment 
in the last year as well.  The Veteran stated that he had 
considered getting involved in treatment again.  The examiner 
commented that the Veteran still appeared to be able to 
function across some avenues and disability was reflected in 
the assigned GAF score.  

Also of record are VA outpatient treatment records dated from 
July 2002 through April 2008.  These reports show that the 
Veteran participated in Anger Management counseling group 
sessions in 2003.  These reports also show several GAF scores 
of 52.    

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent.  The evidence does not demonstrate that the 
Veteran's service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record shows that the Veteran 
is retired from law enforcement and assists his wife in her 
embroidery business.  The evidence of record also shows that 
the Veteran maintains a significant relationship with his 
wife and step-daughter.  The Veteran denied hallucinations, 
ritualistic behavior and the presence of homicidal or 
suicidal thoughts.  Furthermore, during the August 2004 
examination the Veteran indicated that he was able to care 
for himself and maintain his activities of daily living.  
Overall, there appeared to be no problem with activities or 
daily living.  The medical evidence shows that the Veteran 
has been assigned GAF scores of 52-55, which indicates 
moderate impairment.  In fact, the August 2004 VA examination 
included that examiner's observation that the Veteran still 
appeared able to function across some avenues and his 
disability was reflected in the GAF score-then assigned as 
55.  

Overall, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  There is no evidence of such symptoms 
as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the Veteran's PTSD is not manifested by 
symptomatology that nearly approximates the criteria for the 
next higher evaluation under DC 9411.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With regard to the new and material evidence issue, the Board 
is reopening the claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With regard to the increased rating issue, such notice was 
not provided in this case.  Although the appellant received 
inadequate notice, and that error is presumed prejudicial, 
the record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores, 22 Vet. App. at 49.

In a June 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected PTSD, the evidence must show that his condition has 
"gotten worse."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The August 2004 rating decision 
explained the criteria for the next higher disability rating 
available for the service-connected PTSD under the applicable 
diagnostic code.  The January 2006 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected PTSD 
and a May 2008 letter the rating criteria and effective date 
provisions that are pertinent to the appellant's claim were 
addressed pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, the record shows that the appellant was 
represented by a private attorney throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his increased rating claims, and as 
such, that he had a meaningful opportunity to participate in 
the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The appeal concerning entitlement to a disability rating 
greater than 10 percent for bilateral tinnitus is dismissed.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for degenerative 
changes of the lumbar spine, the claim is reopened.  To this 
extent, the appeal is granted.

A disability rating greater than 50 percent for PTSD is 
denied.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for degenerative 
changes of the lumbar spine.  After further development, the 
AMC/RO must readjudicate the claim on a de novo basis.

The Veteran was previously afforded a VA examination for his 
back in August 1998.  At that time, X-rays were taken which 
showed minimal degenerative changes throughout the lumbar 
spine.  The Veteran maintains that his current back disorder 
was caused by a gun shot wound he sustained to the right 
buttocks while in service.  Service treatment records confirm 
that the Veteran sustained shrapnel injuries to the right 
buttocks in March 1969.  There is also an indication that the 
Veteran's current back disorder is related to his in-service 
shrapnel injury to the right buttocks.  In a November 2004 VA 
outpatient treatment report a VA physician related the 
Veteran's current low back pain to the shrapnel injury he 
received while in service.  Also, in a March 2007 hand-
written note from the Veteran's private physician, Dr. S.S., 
she indicated that the Veteran's current back disorder was 
caused by the Veteran's in-service shrapnel injury to the 
right buttocks and that this nexus has been documented by X-
ray of the right buttocks.  

While the Veteran was afforded a VA examination for his back 
in August 1998, the examiner failed to opine whether or not 
there was a nexus between the Veteran's current back disorder 
and service.  Thus, on remand an examination and opinion are 
required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, a review of the record shows that by rating decision 
dated in November 2007 the RO denied the Veteran's request 
for entitlement to a TDIU.  The Veteran submitted a timely 
notice of disagreement as to this issue in October 2008.  
When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the back disorder.  All 
indicated testing in this regard should be 
performed and the claims folder should be made 
available to the examiner for review.  

Based on the examination and review of the 
record, the examiner is requested to express 
an opinion as to the whether it is at least as 
likely as not that any back disorder is the 
result of disease or injury in service, to 
include whether it is caused or aggravated by 
the shrapnel injury of the right buttocks in 
March 1969.  Complete rationale for all 
opinions expressed must be provided. 

2.  Issue a Statement of the Case (SOC) 
specifically regarding the issue of 
entitlement to a TDIU.  The RO should also 
advise the appellant and his representative of 
the need to timely file a substantive appeal 
if he desires appellate review of this issue.

3.  After completion of the above, review the 
expanded record and determine if the claims 
can be granted. If any claim remains denied, 
issue a Supplemental Statement of the Case 
(SSOC) and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


